DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Young on 05/20/2021.

The application has been amended as follows:
2. The method of claim 11, wherein the providing is carried out with the internal tube element comprising a wound helical coil.

4. The method of claim 1, wherein the providing is carried out with the device further comprising an outer sheath that is disposed at least partially over the wound helical coil outer tube element.

the providing is carried out with the wound helical coil outer tube element being formed from a single tube that is laser-cut to form the constituent helical coils thereof.

6. The method of claim 1, wherein the providing is carried out with the wound helical coil outer tube element comprising a tightly wound tapered spring.

7. The method of claim 1, wherein the providing is carried out with at least one of the internal tube element and the wound helical coil outer tube element comprising stainless steel.

8. The method of claim 1, wherein the providing is carried out with the distal portion that extends distally beyond the internal tube element in a tapered configuration being shaped so as to facilitate tissue penetration and parting off cored tissue.

10. The method of claim 1, wherein the providing is carried out with the wound helical coil outer tube element defining a substantially smooth internal lumen and wherein the method further comprises transporting the cut and cored tissue within the substantially smooth internal lumen.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because it positively recites allowable subject matter comprising the method step of retracting the distal tapered portion of the wound helical coil outer tube element, 
US 5350393 A to Yoon is the closest prior art of record to the structures positively recited claim 1 (Fig 15). However, there is no indication the outer tube is a coil, or that it is rotated to selectively expose and subsequently cover an inner piercing/sampling tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110105841 A1, US 20070239109 A1, US 8506475 B2, and US 3850158 A are mentioned because they disclose outer tubes comprising helical cutting elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791